Title: To George Washington from Henry Knox, 25 January 1787
From: Knox, Henry
To: Washington, George



New York 25, Jany 1787

I wrote you my dear Sir on the 21st instant and then enclosed you the General orders of Governor Bowdoin—By the post last

evening I have received information from Genl Sheppard, that he took post at the Magazine of the United States at Springfield on the 18th. That the insurgents were collecting in his neighbouhood, and he expected to be attacked by them as the public Stores seemed to be their object—and from a variety of other information I am of opinion that his conjecture will be found to be true, and that they will attack him.
Genl Lincoln’s force was collecting at Weston about 14 miles from Boston on the 19th & he was to be at Worcester on the 23d—The insurgents boast that they will have 5000 strong, but they probably overate their strength in this instance—Should they defeat or disgrace the governmental troops it is probable they then may muster the above number and more—Matters are critically disposed—By the post, which will arrive on the 27th, or by an express sooner, we shall be more fully informed of events which I shall communicate to you by the post on the 29th—In the mean time with respects to Mrs Washington I am my dear Sir Your respectfully affectionate

H. Knox

